Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 													Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

-The abstract of the disclosure is objected to because it contains 561 words. Abstract section exceeds max word limit: 150.
-Abstract section contains more than one page and Number of paragraphs is 2., it should be 1 page

Claim Objections
	Claim 17 is objected to because of the following informalities:  
-In claim 17 stated “a GNBCUCPFunction, a GNBCUUPFunction, a GNB CUFunction, an AMFFunction, a SMFFunction, an UPFFunction, a NSIWFFunction, a PCFFunction, an AUSFFunction, an UDMFunction, an UDRFunction, an UDSFFunction, a NRFFunction, a NSSFFunction, a SMSFFunction, a LMFFunction, a NWD AF Function, a NGEIRFunction, and a SEPPFunction.”, 
applicant should define the definition of “a GNBCUCPFunction, a GNBCUUPFunction, a GNB CUFunction, an AMFFunction, a SMFFunction, an UPFFunction, a NSIWFFunction, a PCFFunction, an AUSFFunction, an UDMFunction, an UDRFunction, an UDSFFunction, a NRFFunction, a NSSFFunction, a SMSFFunction, a LMFFunction, a NWD AF Function, a NGEIRFunction, and a SEPPFunction.”.
-In claim 11 stated “CPU”, applicant should define the definition of  “CPU”.
-The same problem should be rectified in the claims 22 and 28, respectively.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11,21-22 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ANDRIANOV et al US 2021/0288889 A1.
Claims 1-9 and 18-20 are Cancelled.

Regarding claim 10, ANDRIANOV et al US 2021/0288889 A1 discloses A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a management service equipment for determining virtual resource usage by a network function of a plurality of network functions (NFs) instantiated as a corresponding plurality of virtualized network functions (VNFs) in a 5G network, the instructions to cause the management service equipment [0054] apparatus 10 is an element manager (EM), wherein [0050] Apparatus 10 includes a memory 14, which is coupled to processor 22, for storing information and instructions that is executed by processor 22) to: 					receive from a VNF manager (VNFM), a plurality of mean virtual resource use measurements for a corresponding plurality of VNF components (VNFCs) associated with a VNF of the plurality of VNFs, [0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR)  and [0038] discloses The VNFs are composed of VNFCs. VNFC level PM data reported by VNFM to EM;													the VNF corresponding to the network function [0054] discloses The network function may be at least  a virtualized network function (i.e. VNF);
map a measured object of each of the plurality of mean virtual resource use measurements to a managed object instance (MOI) of the network function; and [0037] The PM data is mapped as a Measurement Object Class (MOC) using the VNF instance identifier (ID)associated with PM measurements, where [0041] the performance measurement type  includes mean processor usage and peak processor usage. Mean processor usage measurement provides the mean usage of each key virtualized CPU during the granularity period,
determine the virtual resource usage by the network function based   a weighted average a subset of the plurality of mean virtual resource use measurements whose measured objects are mapped to the MOI of the network function [0037] The PM data is mapped as a Measurement Object Class (MOC) using the VNF instance identifier (ID)associated with PM measurements, where [0041] the performance measurement type includes mean processor usage and peak processor usage. Mean processor usage measurement provides, where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU (i.e. a weighted average a subset of the plurality of mean virtual resource) and [0055] discloses apparatus 10 identifies (i.e. determine ) virtualized network function components  that the virtualized resources measurements belong to,  where[0054] apparatus 10 is an element manager (EM).
Regarding claim 21, ANDRIANOV et al US 2021/0288889 A1 discloses a method for operating a management service equipment for determining virtual resource usage by a network function of a plurality of network functions (NFs) instantiated as a corresponding plurality of virtualized network functions (VNFs) in a cellular network, comprising: by the management service equipment[0054] apparatus 10 is an element manager (EM), wherein [0050] Apparatus 10 includes a memory 14, which is coupled to processor 22, for storing information and instructions that is executed by processor 22): 						receiving from a VNF manager (VNFM), a plurality of mean virtual resource use measurements for a corresponding plurality of VNF components (VNFCs) associated with a VNF of the plurality of VNFs [0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR)  and [0038] discloses The VNFs are composed of VNFCs. VNFC level PM data reported by VNFM to EM;				the VNF corresponding to the network function[0054] discloses The network function may be at least  a virtualized network function (i.e. VNF);11					mapping a measured object of each of the plurality of mean virtual resource use measurements to a managed object instance (MOI) of the network function[0037] The PM data is mapped as a Measurement Object Class (MOC) using the VNF instance identifier (ID)associated with PM measurements, where [0041] the performance measurement type  includes mean processor usage and peak processor usage ,where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU; and 						determining the virtual resource usage by the network function based on a weighted average of a subset of the plurality of mean virtual resource use measurements whose measured objects are mapped to the MOI of the network function [0037] The PM data is mapped as a Measurement Object Class (MOC) using the VNF instance identifier (ID)associated with PM measurements, where [0041] the performance measurement type includes mean processor usage and peak processor usage. Mean processor usage measurement provides, where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU (i.e. a weighted average a subset of the plurality of mean virtual resource) and [0055] discloses apparatus 10 identifies (i.e. determine ) virtualized network function components  that the virtualized resources measurements belong to,  where[0054] apparatus 10 is an element manager (EM).
Regarding claim 27, ANDRIANOV et al US 2021/0288889 A1 discloses An apparatus comprising at least one processor, wherein the at least one processor is configured to operate a management service equipment for determining virtual resource usage by a network function of a plurality of network functions (NFs) instantiated as a corresponding plurality of virtualized network functions (VNFs) in a cellular network, wherein the at least one processor is configured to cause the management service equipment[0054] apparatus 10 is an element manager (EM), wherein [0050] Apparatus 10 includes a memory 14, which is coupled to processor 22, for storing information and instructions that is executed by processor 22): to: 			receive from a VNF manager (VNFM), a plurality of mean virtual resource use measurements for a corresponding plurality of VNF components (VNFCs) associated with a VNF of the plurality of VNFs [0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR)  and [0038] discloses The VNFs are composed of VNFCs. VNFC level PM data reported by VNFM to EM, 				the VNF corresponding to the network function [0054] discloses The network function may be at least  a virtualized network function (i.e. VNF);						map a measured object of each of the plurality of mean virtual resource use measurements to a managed object instance (MOI) of the network function[0037] The PM data is mapped as a Measurement Object Class (MOC) using the VNF instance identifier (ID)associated with PM measurements, where [0041] the performance measurement type  includes mean processor usage and peak processor usage ,where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU;; and 							determine the virtual resource usage by the network function based on a weighted average of a subset of the plurality of mean virtual resource use measurements whose measured objects are mapped to the MOI of the network function[0037] The PM data is mapped as a Measurement Object Class (MOC) using the VNF instance identifier (ID)associated with PM measurements, where [0041] the performance measurement type includes mean processor usage and peak processor usage. Mean processor usage measurement provides, where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU (i.e. a weighted average a subset of the plurality of mean virtual resource) and [0055] discloses apparatus 10 identifies (i.e. determine ) virtualized network function components  that the virtualized resources measurements belong to,  where[0054] apparatus 10 is an element manager (EM).
Regarding claims 11,22 and 28, ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claims 10,21 and 27, respectively.
ANDRIANOV further  discloses wherein the virtual resource usage is mean virtual CPU usage of virtualized CPUs used by the VNF corresponding to the NF.[0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR)   and where [0041] the performance measurement  includes mean processor usage. Mean processor usage measurement provides, where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.						2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16,23-26, and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ANDRIANOV et al US 2021/0288889 A1 in view of “ETSI GS NFV-IFA 027 V0.8.0. (2017-12), Network Functions Virtualization (NFV); Management and Orchestration; Performance Measurements Specification” , refer as ETSI.

Regarding claims 12,23 and 29, ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claims 10,21 and 27, respectively.
ANDRIANOV further  discloses wherein the plurality of mean virtual resource use measurements include a plurality of measurements received from the VNFM [0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR)   and where [0041] the performance measurement  includes mean processor usage. Mean processor usage measurement provides, where Mean processor usage measurement is obtained by sampling at a pre-defined interval the usage of the virtualized CPU and then taking the arithmetic mean for each key virtualized CPU 
ANDRIANOV does not explicitly discloses “VcpuUsageMeanVnfvComputeld”.
“ETSI GS NFV-IFA 027 V0.8.0. (2017-12), Network Functions Virtualization (NFV); Management and Orchestration; Performance Measurements Specification” discloses “VcpuUsageMeanVnfvComputeld”. (page 11, 7 Performance measurements; Description: This measurement provides the mean virtual CPU usage of the virtualised compute resource ,7.1.2 Mean virtual CPU usage  , Measurement Name: VcpuUsageMean, and further (page 9  g) Measurement Name:measurement names is VcpuUsageMeanVnf.vCompute
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify ANDRIANOV by including VcpuUsageMeanVnfvComputeld, as taught by ETSI, in order to perform measurements name of Mean virtual CPU usage (see ETSI 7.1.2 Mean virtual CPU usage).						
Regarding claims 13, 24 and 30 , ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claims 10,21 and 27, respectively.
ANDRIANOV further discloses wherein the virtual resource usage is used by the VNF corresponding to the NF[0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR) .
ANDRIANOV does not explicitly disclose wherein the virtual resource usage is mean virtual memory usage of virtualized memories
“ETSI GS NFV-IFA 027 V0.8.0. (2017-12), Network Functions Virtualization (NFV); Management and Orchestration; Performance Measurements Specification” discloses the virtual resource usage is mean virtual memory usage of virtualized memories (page 11, 7 Performance measurements; 7. 1 .4 Mean memory usage, a) Description: This measurement provides the mean memory usage of the virtualised storage Resource , where g) Measurement Name: VmemoryUsageMean).								It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify ANDRIANOV by including virtual resource usage is mean virtual memory usage of virtualized memories as taught by ETSI, in order to provide the measurement of the mean memory usage of the virtualised storage Resource  (see ETSI ;  7. 1 .4 Mean memory usage).			
Regarding claims 14 , ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claim 10.
ANDRIANOV further  discloses wherein the plurality of mean virtual resource use measurements include a plurality of measurements received from the VNFM. [0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR) .
ANDRIANOV does not explicitly discloses “VmemoryUsageMeanVnfvComputeld”
“ETSI GS NFV-IFA 027 V0.8.0. (2017-12), Network Functions Virtualization (NFV); Management and Orchestration; Performance Measurements Specification” discloses the “VmemoryUsageMeanVnfvComputeld”(page 11, 7 Performance measurements; 7. 1 .4 Mean memory usage ,a) Description: This measurement provides the mean memory usage of the virtualised storage Resource , where g) Measurement Name: VmemoryUsageMean)
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify ANDRIANOV by including “VmemoryUsageMeanVnfvComputeld”, as taught by ETSI, in order to provide the measurement of the mean memory usage of the virtualised storage Resource  (see ETSI ;  7. 1 .4 Mean memory usage).											Regarding claims 15, 25and 31 , ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claims 10,21 and 27, respectively.				ANDRIANOV further  discloses wherein the virtual resource usage is used by the VNF corresponding to the NF[0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR) .					ANDRIANOV does not explicitly disclose the virtual resource usage is mean virtual disk usage of virtualized disks. 
“ETSI GS NFV-IFA 027 V0.8.0. (2017-12), Network Functions Virtualization (NFV); Management and Orchestration; Performance Measurements Specification” discloses the virtual resource usage is mean virtual disk usage of virtualized disks (page 11, 7 Performance measurements; 7.1.6 Mean disk usage, a) Description: This measurement provides the mean disk usage of the virtualised storage Resource, where g) Measurement Name: VdiskUsageMean).											It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify ANDRIANOV by including the virtual resource usage is mean virtual disk usage of virtualized disks, as taught by ETSI, in order to provide the mean disk usage of the virtualised storage Resource  (see ETSI ;  7.1.6 Mean disk usage).			Regarding claims 16,26 and 32, ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claims 10,21 and 27, respectively.
ANDRIANOV further  discloses wherein the plurality of mean virtual resource use measurements include a plurality of measurements received from the VNFM [0035] The PM data (related to Virtualized Resources utilization) provided by VNFM to the EM ;where [0032]the Performance Management (PM) exposed by Virtualized Network Functions Manager (VNFM) to the Element Manager (EM) 106 is used to provide the Virtualized Network Function (VNF) 120 and VNF Component (VNFC) level PM data related to the usage of Virtualized Resources (VR) .
ANDRIANOV does not explicitly disclose “VdiskUsageMeanVnfvComputeId”. 
“ETSI GS NFV-IFA 027 V0.8.0. (2017-12), Network Functions Virtualization (NFV); Management and Orchestration; Performance Measurements Specification” discloses “VdiskUsageMeanVnfvComputeId” (page 11, 7 Performance measurements; 7.1.6 Mean disk usage, a) Description: This measurement provides the mean disk usage of the virtualised storage Resource. , where g) Measurement Name: VdiskUsageMean).				It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify ANDRIANOV by including “VdiskUsageMeanVnfvComputeId”, as taught by ETSI, in order to provide the mean disk usage of the virtualised storage Resource  (see ETSI ;  7.1.6 Mean disk usage).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ANDRIANOV et al US 2021/0288889 A1 in view of   ZHU WO 2019085999 A1(using the translation for better mapping)
Regarding claim 7 , ANDRIANOV et al US 2021/0288889 A1 discloses all the features with respect to the claim 10.
ANDRIANOV does not explicitly disclose wherein the network function is represented by a MOI of at least one of the following network functions: a GNBCUCPFunction, a GNBCUUPFunction, a GNBCUFunction, an AMFFunction, a SMFFunction, an UPFFunction, a NSIWFFunction, a PCFFunction, an AUSFFunction, an UDMFunction, an UDRFunction, an UDSFFunction, a NRFFunction, a NSSFFunction, a SMSFFunction, a LMFFunction, a NWD AF Function, a NGEIRFunction, and a SEPPFunction.
ZHU WO 2019085999 A1 discloses “wherein the network function is represented by a MOI of the GNBCUFunction  (Step 10: Generate a management object instance of the CU of the gNB, such as GNbCuFunction.										It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify ANDRIANOV by including wherein the network function is represented by a MOI of the GNBCUFunction, as taught by ZHU, in order to manage one CU in the base station according to the at least one management object instance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO-2016179999-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478